FILED
                             NOT FOR PUBLICATION                             MAR 22 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JAGIR SINGH,                                     No. 14-72719

               Petitioner,                       Agency No. A070-122-599

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Jagir Singh, a native and citizen of India, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his motion to reopen deportation proceedings

conducted in absentia. Our jurisdiction is governed by 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo questions of law, and review for abuse of discretion the denial of a

motion to reopen. Arrieta v. INS, 117 F.3d 429, 430 (9th Cir. 1997). We deny in

part and dismiss in part the petition for review.

      The agency did not abuse its discretion in denying Singh’s motion to reopen,

where Singh failed to rebut the strong presumption of effective service raised by

notice of hearing sent by certified mail to his last known address and proof of

attempted delivery. Matter of Grijalva, 21 I. & N. Dec. 27, 37 (BIA 1995) (the

presumption may be overcome by evidence demonstrating improper delivery or

that nondelivery was not due to the respondent’s failure to provide an address

where he could receive mail); see Arrieta, 117 F.3d at 431-32 (requiring substantial

and probative evidence to rebut the presumption). Singh’s contention that the

agency misapplied Matter of Grijalva lacks merit.

      The BIA did not abuse its discretion in declining to remand to allow Singh

to present additional evidence regarding notice of his hearing, where he submitted

no new or previously unavailable evidence for consideration by the BIA. See 8

C.F.R. § 1003.2(c)(1).

      Singh’s contention that the factual errors in the IJ’s decision constitute a due

process violation fail where he has not shown prejudice. See Lata v. INS, 204 F.3d

1241, 1246 (9th Cir. 2000) (to prevail on a due process challenge, an alien must


                                           2                                    14-72719
show error and prejudice); Gu v. Gonzales, 454 F.3d 1014, 1020, n.2 (9th Cir.

2006) (considering an IJ’s isolated errors in light of the record as a whole).

      Singh’s contentions that the agency failed to give proper weight to his

evidence, notice was sent to an incorrect spelling of his address, he never received

notice of the requirement that he inform the agency of any address change, and he

was denied an impartial decisionmaker are not supported by the record.

      We lack jurisdiction over Singh’s unexhausted contentions alleging IJ bias,

that the IJ’s denial of his motion violates his due process rights to fair notice and

an opportunity to be heard, and that his proper address at the time of his 1998 in

absentia deportation proceedings was a previously unspecified third address. See

Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                     14-72719